DETAILED ACTION
Claims 1 – 14 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Prusik et al. (US 20160349225; hereinafter Prusik) in view of Kamitani et al. (US 20120014740; hereinafter Kamitani).

Regarding claim 1, Prusik teaches a temperature detection label (abstract; [0010-12]; see also [0104]; [0112] and generally [0148-155]) comprising: 
a supporting member (at least 94; see fig. 9; see also 92B/95/96); 
a temperature detection part (92A; [0149]; [0152-153]) provided in the supporting member (see fig. 9 showing this configuration); and 
a protective layer ([0153] “a barrier layer is included between heat sensitive ink 91A and meltable solid 92A”; see fig. 9 in view of this teaching) provided to cover the temperature detection part (see fig. 9 in view of [0153]), wherein 
the temperature detection part includes a temperature detection material ([0149] “meltable solid”; see fig. 9) that in a heating process, starts color development at a temperature T1 ([0011] “the peak exposure indicator to respond quickly to a relatively brief ambient heat exposure peak, and with appropriate selection of reactants, with a strong color change”; see also [0018] “The threshold temperature may be a peak temperature, a freezing temperature or another suitable temperature”) and starts decoloring by being melted at a temperature T2 (see [0017] “the material may reveal or obscure a background color upon melting, resulting in a change of the visual appearance of an indicator” emphasis added) and, in a cooling process, solidifies while remaining decolored by being cooled to the temperature T1 or lower ([0011] teaches that the melt event “may bring the first reactant into contact with the second reactant” and so cause a 
the temperature detection material includes a leuco dye [] and a developer ([0106]), and 
the temperature detection label further comprises a member (at least 91A; see fig. 9; [0148]) having an appearance that changes at a temperature equal to or higher than T1 and equal to or lower than T2 ([0032] teaches using diacetylenic compound which may have a change which is “irreversible and occur after a predetermined cumulative heat exposure”; [0039] teaches that in “the dual function indicator the activator may be chosen to have a melting point that is approximately the same as a desired predetermined peak ambient temperature threshold that is indicated by the peak exposure indicator.” Which in that embodiment means a color change at the same temperature(s); see also [0007-9]; see fig. 9), or a high-melting-point material having a melting point or glass transition point higher than T2.
Prusik does not directly and specifically state that the temperature detection material includes a decolorant.
However, Kamitani teaches a thermosensitive decolorable ink composition (abstract) with “at least a leuco dye, a developer and a crystalline substance and in which it further contains a decolorant” (abstract) is known.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leuco dye based thermosensitive label/tag of Prusik with the specific knowledge of using the decolorant with leuco dyes of Kamitani. This is because a decolorant helps the leuco dye return/gain a decolored state. This is important in order to cause the leuco dye to remain more stable (see [0001] of Kamitani).


Regarding claim 2, Prusik teaches that a change in the appearance of the member is one of a color change (see at least [0010-11]), a change in transparency, and a change in shape.

Regarding claim 3, Prusik teaches that the member is provided at the protective layer (see fig. 9 in view of [0153] “a barrier layer is included between heat sensitive ink 91A and meltable solid 92A”).

Regarding claim 4, Prusik teaches that the member is a thermo-sensitive sheet (see [0105-106] teaching that the color changing materials may be as a web, sheet or matrix) that irreversibly changes color ([0098-99] and [0032]; see also [0102]; [0196]; [0205]) thereof at a temperature equal to or higher than T1 and equal to or lower than T2 ([0032] teaches using diacetylenic compound which may have a change which is “irreversible and occur after a predetermined cumulative heat exposure” which may be paired with the temperature detection part as desired [0007-9]; see also [0039] which teaches that in “the dual function indicator the activator may be chosen to have a melting point that is approximately the same as a desired predetermined peak ambient temperature threshold that is indicated by the peak exposure indicator.” Which in that embodiment means a color change at the same temperature(s); see fig. 9).

Regarding claim 6, Prusik teaches that the member is made of a material having a melting point or glass transition point that is equal to or higher than T1 and equal to or lower than T2 ([0032] teaches using diacetylenic compound which may have a change which is 

Regarding claim 7, Prusik teaches that the high-melting-point material is disposed in the temperature detection part and mixed with the temperature detection material ([0090] teaches that the indicating materials may be “in admixture” together).

Regarding claim 9, Prusik teaches a temperature detection label (abstract; [0010-12]; see also [0104]; [0112] and generally [0148-155]) comprising: 
a supporting member (at least 94; see fig. 9; see also 92B/95/96); 
a temperature detection part (92A; [0149]; [0152-153]) provided in the supporting member (see fig. 9 showing this configuration); and 
a protective layer ([0153] “a barrier layer is included between heat sensitive ink 91A and meltable solid 92A”; see fig. 9 in view of this teaching) provided to cover the temperature detection part (see fig. 9 in view of [0153]), wherein 
the temperature detection part includes a temperature detection material ([0149] “meltable solid”; see fig. 9) that in a heating process, starts color development at a temperature T1 ([0011] “the peak exposure indicator to respond quickly to a relatively brief ambient heat exposure peak, and with appropriate selection of reactants, with a strong color change”; see also reveal or obscure a background color upon melting, resulting in a change of the visual appearance of an indicator” emphasis added) and, in a cooling process, solidifies while remaining decolored by being cooled to the temperature T1 or lower ([0011] teaches that the melt event “may bring the first reactant into contact with the second reactant” and so cause a color change which will remain; further [0031] and [0106] teach that leuco dyes may be used as the meltable solid which have this functionality), 
the temperature detection material includes a leuco dye [] and a developer ([0106]), and 
the temperature detection part further has voids in the temperature detection material ([0152] teaches that there may be voids in the meltable solid 92A).
Prusik does not directly and specifically state that the temperature detection material includes a decolorant.
However, Kamitani teaches a thermosensitive decolorable ink composition (abstract) with “at least a leuco dye, a developer and a crystalline substance and in which it further contains a decolorant” (abstract) is known.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the leuco dye based thermosensitive label/tag of Prusik with the specific knowledge of using the decolorant with leuco dyes of Kamitani. This is because a decolorant helps the leuco dye return/gain a decolored state. This is important in order to cause the leuco dye to remain more stable (see [0001] of Kamitani).


Claims 5 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Prusik as modified by Kamitani as applied to claims 1 and 3 above and further in view of Ezrielev et al. (US  5476792, hereinafter Ezrielev).

Regarding claim 5, Prusik and Kamitani lack teaching that the member is a film that irreversibly shrinks at a temperature equal to or higher than T1 and equal to or lower than T2.
However, Ezrielev teaches a heat shrinkable films (40) that are used in time temperature indicating devices (abstract; col. 5, ¶ at 6) and have a temperature in the indication range (col. 8, ¶ at 35).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature indicating member of Prusik with the specific knowledge of using the heat-shrinking temperature indication layer of Ezrielev. This is because such a shrinking layer allows for applying the device to shaped articles more easily (col. 8, ¶ at 35 of Ezrielev). This is important in order to provide a better a more easily used product to an end user.

Regarding claim 14, Prusik teaches that the member is made of a material having a melting point or glass transition point that is equal to or higher than T1 and equal to or lower than T2 ([0032] teaches using diacetylenic compound which may have a change which is “irreversible and occur after a predetermined cumulative heat exposure” which may be paired with the temperature detection part as desired [0007-9]; see also [0039] which teaches that in “the dual function indicator the activator may be chosen to have a melting point that is approximately the same as a desired predetermined peak ambient temperature threshold that is .

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Prusik as modified by Kamitani as applied to claims 1, 3, 4, 5, 7 and 9 (variously; see claim tree) above and further in view of Haarer et al. (US 20110084128, hereinafter Haarer).

Regarding claim 10, Prusik teaches the temperature detection label according to claim 4 (see treatment of claim 4 above) affixed to an article ([0221]); and 
Prusik as modified by Kamitani does not directly and specifically state regarding an article management device comprising: an information acquisition unit that acquires an image before use and an image after the use of the tag/label and a processor that determines presence or absence of temperature deviation from a management environment, from color of the temperature detection material in the image after the use, the processor being configured to determine presence or absence of initialization of the temperature detection material based on color of the thermo-sensitive sheet in the image before the use and color of the thermo-sensitive sheet in the image after the use when the temperature deviation is determined to be absent.
However, Haarer teaches an article management device (abstract; see fig. 2) comprising: an information acquisition unit (100; see fig. 2; see also 10 of fig. 1) that acquires an image before use (via detector 16; see figs. 1 and 2; see [0053] teaching before use imaging) and an image after the use of the tag/label ([0056] teaches after use imaging; see [0049-56]) and a processor (at least control unit 18 or computer 118; see figs. 1 and 2 respectively) that determines presence or absence of temperature deviation from a management environment 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the tag of Prusik as modified by Kamitani with the specific knowledge of using the article management device/system of Haarer. This is because such a system allows for determining if and when thermal boundaries have been deviated from. This is important in order to protect product integrity and assign culpability in the instance of fault.

Regarding claim 12, Prusik teaches the temperature detection label according to claim 7 (see treatment of claim 7 above) affixed to an article ([0221]).
Prusik as modified by Kamitani does not directly and specifically state regarding an article management device comprising: an information acquisition unit that acquires an image before use and an image after the use of the tag/label and a processor that determines presence or absence of temperature deviation from a management environment, from color of the temperature detection material in the image after the use, the processor being configured to determine presence or absence of initialization of the temperature detection material based on 
However, Haarer teaches an article management device (abstract; see fig. 2) comprising: an information acquisition unit (100; see fig. 2; see also 10 of fig. 1) that acquires an image before use (via detector 16; see figs. 1 and 2; see [0053] teaching before use imaging) and an image after the use of the tag/label ([0056] teaches after use imaging; see [0049-56]) and a processor (at least control unit 18 or computer 118; see figs. 1 and 2 respectively) that determines presence or absence of temperature deviation from a management environment ([0049-64] gives an example of this determination; see especially [0063] teaching regarding the determination of temperature abuse), from color of the temperature detection material in the image after the use ([0049-64], esp. [0063] teaches that the color is used for this determination), the processor being configured to determine presence or absence of initialization of the temperature detection material based on color of the thermo-sensitive sheet in the image before the use and color of the thermo-sensitive sheet in the image after the use when the temperature deviation is determined to be absent ([0053] teaches that the color at the beginning is confirmed prior to progressing the labeled/tagged product).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the tag of Prusik as modified by Kamitani with the specific knowledge of using the article management device/system of Haarer. This is because such a system allows for determining if and when thermal boundaries have been deviated from. This is important in order to protect product integrity and assign culpability in the instance of fault.

claim 13, Prusik teaches the temperature detection label according to claim 9 (see treatment of claim 9 above) affixed to an article ([0221]).
Prusik as modified by Kamitani does not directly and specifically state regarding an article management device comprising: an information acquisition unit that acquires an image before use and an image after the use of the tag/label and a processor that determines presence or absence of temperature deviation from a management environment, from color of the temperature detection material in the image after the use, the processor being configured to determine presence or absence of initialization of the temperature detection material based on color of the thermo-sensitive sheet in the image before the use and color of the thermo-sensitive sheet in the image after the use when the temperature deviation is determined to be absent.
However, Haarer teaches an article management device (abstract; see fig. 2) comprising: an information acquisition unit (100; see fig. 2; see also 10 of fig. 1) that acquires an image before use (via detector 16; see figs. 1 and 2; see [0053] teaching before use imaging) and an image after the use of the tag/label ([0056] teaches after use imaging; see [0049-56]) and a processor (at least control unit 18 or computer 118; see figs. 1 and 2 respectively) that determines presence or absence of temperature deviation from a management environment ([0049-64] gives an example of this determination; see especially [0063] teaching regarding the determination of temperature abuse), from color of the temperature detection material in the image after the use ([0049-64], esp. [0063] teaches that the color is used for this determination), the processor being configured to determine presence or absence of initialization of the temperature detection material based on color of the thermo-sensitive sheet in the image before the use and color of the thermo-sensitive sheet in the image after the use when the temperature 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the tag of Prusik as modified by Kamitani with the specific knowledge of using the article management device/system of Haarer. This is because such a system allows for determining if and when thermal boundaries have been deviated from. This is important in order to protect product integrity and assign culpability in the instance of fault.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prusik as modified by Kamitani and Ezrielev and further in view of Haarer.

Regarding claim 11, Prusik teaches the temperature detection label according to claim 5 (see treatment of claim 5 above) affixed to an article ([0221]).
Prusik as modified by Kamitani does not directly and specifically state regarding an article management device comprising: an information acquisition unit that acquires an image before use and a processor that determines presence or absence of temperature deviation from a management environment, from color of the temperature detection material in the image after the use, the processor being configured to determine presence or absence of initialization of the temperature detection material based on a shape of the protective layer in the image before the use and a shape of the protective layer in the image after the use when the temperature deviation is determined to be absent.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the tag of Prusik as modified by Kamitani with the specific knowledge of using the article management device/system of Haarer. This is because such a system allows for determining if and when thermal boundaries have been deviated from. This is important in order to protect product integrity and assign culpability in the instance of fault.
Further, Prusik as modified by Kamitani and Haarer lacks teaching that the processor is configured to determine presence or absence of initialization of the temperature detection material based on a shape of the protective layer in the image before the use and a shape of the 
However, Ezrielev teaches a heat shrinkable films (40) that are used in time temperature indicating devices (abstract; col. 5, ¶ at 6) and have a temperature in the indication range (col. 8, ¶ at 35) such that the device is initialized upon heat-shrinking the layer over the article (col. 8, ¶ at 65 on to col. 9, ¶ at 8).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature indicating member of Prusik as modified by Kamitani and Haarer with the specific knowledge of using the heat-shrinking temperature indication layer of Ezrielev. This is because such a shrinking layer allows for applying the device to shaped articles more easily (col. 8, ¶ at 35 of Ezrielev) and determination that the article has the indicator on it may be made by viewing the state of the shrink wrap. This is important in order to provide a better a more easily used and identifiable product to an end user.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The best prior art of record Prusik et al. (US 20160349225), Kamitani et al. (US 20120014740) and Haarer et al. (US 20110084128), fail to specifically teach the invention as claimed. The limitations of the multiple temperature detection portions/layers and other 
Hence the prior art of record fails to teach the invention as set forth in claim 8. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855